Dismissed for Lack of Jurisdiction and Memorandum Opinion filed October
15, 2019.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-17-00861-CV

                       JOSEPH K. WATTS, Appellant

                                       V.
STEWART A. FELDMAN, INDIVIDUALLY, THE FELDMAN LAW FIRM
  LLP, RAPID SETTLEMENTS, LTD., RAPID MANAGEMENT CORP.,
   RSL-3B-IL, LTD., RSL-3B-IL MANAGEMENT CORP., RSL-5B-IL
       MANAGEMENT CORP., RSL-5B-IL, LTD., RSL SPECIAL
MANAGEMENT CORP., RSL-SPECIAL IV, LTD., AND RAPID FUNDING
                         CORP., Appellees

                   On Appeal from the 55th District Court
                           Harris County, Texas
                    Trial Court Cause No. 2009-09825B

                    MEMORANDUM OPINION

      Appellant Joseph K. Watts seeks to appeal an order in this post-judgment
garnishment action in which the trial court ordered the release of funds from the
court’s registry for distribution to the IOLTA account of appellee The Feldman
Law Firm LLP.         In their brief, appellees/garnishors Stewart A. Feldman,
individually, The Feldman Law Firm LLP, Rapid Settlements, Ltd., Rapid
Management Corp., RSL-3B-IL, Ltd., RSL-3B-IL Management Corp., RSL-5B-IL
Management Corp., RSL-5B-IL, Ltd., RSL Special Management Corp., RSL-
Special IV, Ltd., and Rapid Funding Corp. (collectively the “Feldman Parties)
challenged this court’s appellate jurisdiction. Concluding that the order is
interlocutory and that no statute authorizes an interlocutory appeal from the order,
we dismiss for lack of appellate jurisdiction.

                   I. FACTUAL AND PROCEDURAL BACKGROUND

      The Feldman Parties obtained a judgment against appellant/judgment debtor
Joseph K. Watts and others (the “Judgment”). In August 2017, the Feldman
Parties, contending that “at least $39,628.59” remained outstanding to satisfy the
Judgment, filed their Application for Writ of Garnishment After Judgment in the
trial court below under cause number 2009-09825-B in the 55th Judicial District
Court. The Feldman Parties named as garnishees Wells Fargo Bank, N.A. and
Amegy Bank of Texas, and asserted their belief that Watts had one or more
accounts at each bank.

      Eight days later, Watts filed an “Application for Temporary Restraining
Order, Temporary Injunction, and Permanent Injunction.” Wells Fargo then filed
an answer to the garnishment application and sought to recover reasonable
attorney’s fees.

      Watts filed a “Motion to Interplead Funds into the Registry of the Court,”
and sought attorney’s fees and costs. The same day, the trial court issued an order
dismissing the claims against Amegy Bank of Texas without prejudice at the
request of the Feldman Parties.

      Watts then filed an “Amended Application for Temporary Restraining
                                          2
Order, Motion to Dissolve the Hold/Writ of Garnishment and for Sanctions,” in
which he asked the trial court to issue a temporary restraining order, set a hearing
on Watts’s application for a temporary injunction, and after trial issue a permanent
injunction against the Feldman Parties. Watts also sought monetary sanctions
against the Feldman Parties, including monetary sanctions based on Watts’s
attorney’s fees.

      On September 7, 2017, the trial court signed an “Order on Motion to
Interplead Funds into the Registry of the Court” (“First Order”), in which the trial
court provided that Wells Fargo may deposit the proceeds of a June 9 check into
the registry of the court and that if Wells Fargo did so it would be released and the
garnishment would be “lifted.” The trial court did not address Wells Fargo’s
request for attorney’s fees, nor did it rule on Watts’s request for injunctive relief
and sanctions. The face of the First Order shows proposed language that would
have awarded Watts reasonable and necessary attorney’s fees and costs, but that
language is crossed out.

      On September 10, 2017, the Feldman Parties filed a motion seeking release
of any funds deposited funds deposited by Wells Fargo. The next day, Watts filed
an “Emergency Motion to Quash Writ of Garnishment” and in it requested
sanctions and reasonable attorney’s fees and costs.

      The following day, the trial court considered the emergency motion and
issued an order quashing the writ of garnishment and modifying the procedures set
forth in the First Order (“Second Order”). In the Second Order the trial court did
not address Watts’s requests for sanctions and attorney’s fees.

      On September 25, 2017, the trial court issued an order granting the Feldman
Parties’ motion for release of funds (the “Third Order”). In the Third Order, the
trial court determined that the Feldman Parties were entitled to funds deposited in
                                          3
the court’s registry and ordered the district clerk to distribute the funds in the
registry to the IOLTA account of The Feldman Law Firm LLP for application
against the Judgment. Watts filed a notice of appeal purporting to appeal from the
Third Order.

                           II. JURISDICTIONAL ANALYSIS

      No statute authorizes an interlocutory appeal in this case, so this court has
jurisdiction over this appeal only if the Third Order is final for purposes of appeal.
See Stary v. DeBord, 967 S.W.2d 352, 352–53 (Tex. 1998) (per curiam). An order
issued without a conventional trial on the merits is final for purposes of appeal if it
(1) actually disposes of all claims and all parties before the court or (2) states with
unmistakable clarity that it is a final judgment. See Lehmann v. Har-Con Corp., 39
S.W.3d 191, 192, 200 (Tex. 2001).

      The trial court did not include any language in the Third Order indicating
that this order was final or that the order resolved all claims between and among all
parties. Nor did the trial court state with unmistakable clarity that the trial court
rendered a final judgment. See Lehmann, 39 S.W.3d at 200. Watts has not
purported to appeal from the First Order or the Second Order. In neither of these
orders did the trial court indicate that the order was final or state with unmistakable
clarity that the trial court rendered a final judgment. See id. In a brief on the
jurisdictional issue, Watts argues that this court has appellate jurisdiction based on
the Second Order, which Watts claims is final and appealable because the trial
court disposed of all claims and parties in this order.

      Wells Fargo requested attorney’s fees in its original answer, yet none of the
orders in our record disposes of Wells Fargo’s request. See Rowley v. Lake Area
Nat. Bank, 976 S.W.2d 715, 721 (Tex. App.—Houston [1st Dist.] 1998, pet.
denied) (explaining that a garnishee can recover costs and attorney’s fees from the
                                           4
creditor under certain circumstances).        Watts asked the trial court to issue a
temporary restraining order, set a hearing on Watts’s application for a temporary
injunction, and after trial issue a permanent injunction against the Feldman Parties.
Watts also requested monetary sanctions against the Feldman Parties, reasonable
attorney’s fees, and costs. None of the orders in our record disposes of any of
these requests by Watts. Because the trial court did not dispose of any of these
requests, the trial court did not dispose of all claims and parties in any of the three
orders. See McNally v. Guevara, 52 S.W.3d 195, 196 (Tex. 2001) (concluding
judgment in which court did not dispose of defendant’s request for attorney’s fees
did not dispose of all claims and parties and was interlocutory) (per curiam);
Fleming & Assocs., L.L.P. v. Kirklin, 479 S.W.3d 458, 461 (Tex. App.—Houston
[14th Dist.] 2015, pet. denied).     Thus, none of the three orders is final and
appealable, and we find no merit in Watts’s arguments as to why this court has
appellate jurisdiction.

                                  III. CONCLUSION

      In the Third Order, the trial court did not actually dispose of all claims and
all parties, nor did the trial court state with unmistakable clarity that the order was
final. Though Watts does not purport to appeal the First Order or the Second
Order, in neither order did the trial court actually dispose of all claims and all
parties or state with unmistakable clarity that the order was final. The record
contains no order in which the trial court has severed any of the requests for relief
by Wells Fargo or by Watts. Nor does the record reflect that Wells Fargo or Watts
has dismissed or withdrawn any of these requests.           So, the Third Order is
interlocutory, and our record contains no final order over which this court might
have appellate jurisdiction. Clark v. Pimienta, 47 S.W.3d 485, 486 (Tex. 2001).
Because no statute provides for an interlocutory appeal from the Third Order or

                                          5
any order in our record, this court lacks appellate jurisdiction. See In the Interest
of E.S., No. 14–14–00328–CV, 2015 WL 1456979, at *3 (Tex. App.—Houston
[14th Dist.] Mar. 26, 2015, no pet.) (mem. op.). Because we have no appellate
jurisdiction, we cannot and do not reach the merits of Watts’s appeal. See
Lehmann, 39 S.W.3d at 200. Accordingly, we dismiss the appeal for lack of
jurisdiction.
                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Zimmerer and Hassan.




                                         6